ORDER
PALLMEYER, District Judge.
Leroy G. Inskeep, the Bankruptcy Trustee, and one of the appellants herein, moves for dismissal of this appeal. He argues that a settlement among creditors has been reached and approved by the bankruptcy court and thus the appeal is moot. In connection with that motion, the Commodity Futures Trading Commission, which is a co-appellant, argues that if this Court dismisses the appeal it should also vacate the judgment of the bankruptcy court that is appealed from.
This Court, being fully advised,
ORDERS that the appeal is dismissed as moot, and
FURTHER ORDERS that the bankruptcy court’s judgment of February 25, 2000, which is the subject of this appeal is hereby vacated; provided, however, that such judgment may be reinstated by the bankruptcy court upon motion by any of the parties to this appeal if the settlement agreement previously approved by the bankruptcy court in this case no longer remains in full force and effect or reinstatement is otherwise necessary to the administration of the bankruptcy estate.